Third District Court of Appeal
                                State of Florida

                         Opinion filed September 14, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D15-1611
                         Lower Tribunal No. 76-10139 C
                              ________________

                            Charles Elwood Cobb,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Stacy D. Glick, Judge.

      Charles Elwood Cobb, in proper person.

     Pamela Jo Bondi, Attorney General, and Nikole Hiciano, Assistant Attorney
General, for appellee.


Before SHEPHERD, LAGOA, and FERNANDEZ, JJ.

      PER CURIAM.

      We affirm the trial court’s order denying Appellant Charles Cobb’s

(“Cobb”) motion for post-conviction relief. Such affirmance is without prejudice,
however, to Cobb filing an appropriate motion in the trial court to raise the legality

of his sentence in light of Atwell v. State, 41 Fla. L. Weekly S244 (Fla. May 26,

2016), Montgomery v. Louisiana, 136 S. Ct. 718 (2016), as revised (Jan. 27, 2016),

and Miller v. Alabama, 132 S. Ct. 2455 (2012). We affirm all other components of

the trial court’s order without further discussion.




                                           2